DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 49, line 1, “wherein the barrel portion” was replaced by - - wherein a barrel portion - - 
Claim 52, line 1, “wherein a diameter of the barrel portion” was replaced by - - wherein a diameter of a barrel portion - - 
Claim 55, line 1, “The system of claim 45,” was replaced by - - The device of claim 45, - - 
Claim 56, line 1, “The system of claim 45,” was replaced by - - The device of claim 45, - - 
Claims 21, 24-34, 43, 45-56 are allowed.
This notice of allowance is responsive to applicant’s amendment RCE with IDS filed on 12/21/2021.  The amendment and remarks, pages 6-7, filed therein has overcome the rejection of independent claims 21, 45 under 35 U.S.C 102(a)(1) by Yoon et al.  Therefore, the rejections of the claims have been withdrawn.
The following is an examiner’s statement of reasons for allowance: Claim 21 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including a device for grasping ; and a proximal arm extending from the first jaw, wherein the device is configured such that a force applied to the proximal arm opens the first jaw relative to the second jaw.
Claim 45 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including a device for grasping tissue comprising: a second jaw, wherein a first jaw is rotatably coupled to a main body via a torsional spring and the first jaw is biased closed toward the second jaw; and a proximal arm extending from the first jaw, wherein the device is configured such that a force applied to the proximal arm overcomes a spring bias of the torsional spring and opens the first jaw relative to the second jaw.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771